Case: 11-10266     Document: 00511761513         Page: 1     Date Filed: 02/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 17, 2012
                                     No. 11-10266
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JACK ZIMMERMAN,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:10-CR-27-1


Before HIGGINBOTHAM, GARZA, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Jack Zimmerman has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Zimmerman has filed a response. The record is insufficiently
developed to allow consideration at this time of Zimmerman’s claim of ineffective
assistance of counsel; such a claim generally “cannot be resolved on direct appeal
when the claim has not been raised before the district court since no opportunity

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10266   Document: 00511761513     Page: 2   Date Filed: 02/17/2012

                                 No. 11-10266

existed to develop the record on the merits of the allegations.” United States v.
Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and
citation omitted). We have reviewed counsel’s brief and the relevant portions of
the record reflected therein, as well as Zimmerman’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, the motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2. Zimmerman’s motion for appointment of new counsel or to
proceed pro se is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03
(5th Cir. 1998).




                                       2